Citation Nr: 1113923	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to February 1968.  He died in May 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to non-service-connected death pension benefits.  In February 2011, the appellant testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.
 
At the time of the hearing, the appellant raised a request to reopen a claim for service connection based on the cause of the Veteran's death.  Because that issue has been raised by the record, but has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

The appellant's countable income exceeds the applicable maximum annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1521, 1541 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to- assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that a March 2007 letter informed the appellant of what the evidence must show in order to support her claim, and the January 2008 Statement of the Case (SOC) included the laws and regulations pertaining to minimum income requirements for receiving VA nonservice-connected death pension benefits.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the claimant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to Non-Service-Connected Death Pension

A.  Applicable Law

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, subject to cost-of-living increases when deemed warranted .  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  Effective December 1, 2006, the income limit for a spouse with no dependents was $7,329.00.  This amount was increased to $7,489.00, effective December 1, 2007, and to $7,933.00, effective December 1, 2008.

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272(g).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272(h) .

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran in this case served on active duty from September 1965 to February 1968, during the Vietnam era.  Thus, his service qualifies the appellant for non-service-connected death pension benefits, which are dependent upon her specific income and net worth. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

In her claim (VA-Form 21-534), filed in July 2006, the appellant included a list of the assets of the estate and outstanding debts.  The claim form indicated her current net worth and income as zero.  However, expected income within the next 12 months included $22,000.00 in gross wages and salary, and $8,000.00 in "insurance."    

In March 2007, the RO notified the appellant that death pension benefits had been denied because evidence showed that effective August 1, 2006, her income exceeded the maximum annual death pension limit set by law.  It was noted that the income limit for a surviving spouse with no dependents was $7,094.000 and that her annual earnings were $22,000.00.  The RO further noted that her funeral expenses were considered in determining her eligibility for widow's death pension, and that $115.00 was counted for funeral expenses ($665.00: what she paid, minus $550.00: what she was reimbursed by VA).  

The appellant filed a notice of disagreement in April 2007, stating that 2004 income was considered by the RO and that her current income was substantially lower.  It was noted that she would submit a completed VA-Form 21-8416 (Medical Expense Report) and VA-Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse With No Children)).  The information was not subsequently submitted, however.

In January 2008, she submitted a partial copy of a letter from SSA noting that she had earned $17,944.00 in 2006.  At the February 2011 Board hearing, she testified that she received $1,062.40 per month in SSA disability benefits and $92.00 per month in widow's pension.  She indicated that she was single with no dependents, and that Medicare and CHAMPVA paid for her medical expenses.  It was noted that she had previously argued that the RO incorrectly applied her 2004 income to the 2006 pension claim.  The appellant clarified that she believed it was because she was laid off but then went right back to work; so it was a matter of her employment income.

The appellant has at no time shown that her countable income is less than the applicable maximum annual pension rate amounts, 7,329.00 effective December 1, 2006; $7,489.00 effective December 1, 2007; or $7,933.00 effective December 1, 2008, for purposes of determining her eligibility for non-service-connected death pension benefits.  The March 2007 letter to the appellant notified her that, in the event her financial circumstances should change, she should complete and submit the enclosed VA-Form 21-8416 (Medical Expense Report) and VA-Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse With No Children)).  The appellant had indicated that she would submit this information, but did not do so.  The appellant further testified that she had no significant medical expenses, as they were covered by Medicare and CHAMPVA.  The expenses she incurred for the Veteran's funeral were counted by the RO in the decision.  There is no other information of record to reduce her countable income.

Thus, her income exceeded the maximum annual pension rate for a surviving spouse with no dependents for the time period in which she applied.  See VA Manual M21-1, Appendix B.  The maximum annual pension rate (MAPR) is set by law.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Adjudication Procedures Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  

Based on the foregoing, the Board concludes that the appellant's countable income exceeds the maximum annual pension rate for a surviving spouse.  The Board empathizes with the appellant's loss of her husband and any ensuing financial difficulties; however, there is no basis upon which to award non-service-connected death pension benefits.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  Accordingly, the Board concludes that the appellant is not entitled to non-service-connected death pension benefits.


ORDER

Entitlement to non-service-connected death pension benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


